DETAILED ACTION

Status of Claims

This action is in reply to the application filed on 08/03/2022.
Claims 1-16 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1)1, MPEP § 608.01(o)2, and MPEP § 2173.03.  Correction of the following is required:
The claim term “game” in the limitation(s) claims 1 and 9: “execute an instance of a game and implementing the instance of the game” does not appear in the written description of Applicant’s as-filed Specification in the manner recited in the claims. As such, Applicant is “required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced” (MPEP § 608.01(o)). An exemplary amendment to ¶14 at pg. 6 of Applicant’s as-filed Specification which would resolve the issue without introducing new matter is provided below:
 “FIG. 1 illustrates one example of a system configured to dynamically determine crafting parameters based on user usage rate of a virtual space. For such dynamic determinations of crafting parameters, usage rates of a virtual space (also referred to herein as a “game”) by the users may be determined to quantity levels of usage of the virtual space by the users for some real-world time. Based on such usage rates of the virtual space by the users, crafting parameters may be determined for individual users to facilitate their interactions with the virtual space. In some implementations, the crafting parameters may be determined based on one or more user normalization standards to balance differences in time spent in the virtual space by the users. As so determined, the crafting parameters may facilitate crafting activities in the virtual space that are attuned to produce balanced effects to the users. This may improve user experience with the virtual space by ameliorating imbalanced user progressions within the virtual space.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
 www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 of the instant Application are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 3, 6-8, 10, and 13-14 of U.S. Patent No. 11,413,540 as shown in the following mapping: 
Application claims 1-4 and 8 unpatentable over Patent claim 1.
Application claims 9-12 and 16 unpatentable over Patent claim 8.
Application claims 5 and 13 are unpatentable over Patent claims 3 and 10 respectively.
Application claims 6, 7, 14, and 15 unpatentable over Patent claim 6, 7, 13, and 14 respectively.

Although the claims at issue are not identical, they are not patentably distinct from each other because Application claims 1-4, 8-12 and 16 recite the same essentially subject matter as Patent claims 1 and 8 in a broader fashion as illustrated by the table below:
Claims 1, 4 and 8 of Instant Application
Claim 1 of Patent 11,413,540
[Claim 1] A system configured to dynamically determine crafting parameters based on rates of usage, the system comprising: a computer-readable storage medium storing machine-readable instructions; and one or more processors configured by machine-readable instructions to: 
execute an instance of a game and implementing the instance of the game; facilitate activities by users, wherein the activities include crafting activities, wherein the crafting activities are performed in accordance with crafting activity parameters;






[Claim 1] determine, for individual users, individual rates of usage, such that a first rate of usage is determined for a first user, and further such that a second rate of usage is determined for a second user;
[Claim 2-4]…wherein the first rate of usage is based on an average amount of real-world time spent by the first user using the system…wherein the first rate of usage is based on an average amount of time spent by the first user using the system, per a real-world unit of time…wherein the first rate of usage is based on an average amount of real-world time spent by the first user using the system over a sliding window of real-world time

[Claim 1, 8] determine, for the individual users, the crafting activity parameters of the crafting activities based on the individual rates of usage, such that a first set of parameters of a first crafting activity is determined for the first user based on the first rate of usage, and further such that a second set of parameters of the first crafting activity is determined for the second user based on the second rate of usage, wherein the first set of parameters of the first crafting activity includes a first time parameter that defines an amount of time required to complete the first crafting activity for the first user, wherein the second set of parameters of the first crafting activity includes a second time parameter that defines a second amount of time required to complete the first crafting activity for the second user, and wherein the first time parameter is different than the second time parameter;
…wherein the first time parameter is greater responsive to the first rate of usage being greater than the second rate of usage


execute, for the individual users, one or more of the crafting activities, such that the first crafting activity is performed by the first user in accordance with the first set of parameters and by the second user in accordance with the second set of parameters.



[Claim 1]
A system configured to dynamically determine crafting parameters based on rates of usage by users in a virtual space, the system comprising: a computer-readable storage medium storing machine-readable instructions; and one or more processors configured by machine-readable instructions to: 
execute an instance of the virtual space including implementing the instance of the virtual space by receiving inputs from multiple users and executing corresponding commands to facilitate interaction by individual ones of the multiple users, the inputs including inputs initiating crafting activities in the virtual space, wherein the crafting activities are executed in the virtual space in accordance with crafting activity parameters;  

determine, for individual ones of the multiple users, individual rates of usage of the virtual space based on average amounts of time spent in the virtual space over a sliding window of a real-world unit of time, such that a first rate of usage of the virtual space by a first user is determined based on an average amount of time the first user has spent in the virtual space over a first sliding window of a first real-world unit of time, and further such that a second rate of usage of the virtual space by a second user is determined based on a second average amount of time the second user has spent in the virtual space over a second sliding window of a second real-world unit of time;

determine for the individual ones of the multiple users, the crafting activity parameters of the crafting activities based on the individual rates of usage by the individual ones of the multiple users, such that a first set of parameters of a first crafting activity is determined for the first user based on the first rate of usage by the first user, and further such that a second set of parameters of the first crafting activity is determined for the second user based on the second rate of usage by the second user, wherein the first set of parameters of the first crafting activity includes a first time parameter that defines an amount of time required to complete the first crafting activity for the first user, wherein the second set of parameters of the first crafting activity includes a second time parameter that defines a second amount of time required to complete the first crafting activity for the second user, and wherein the first time parameter is greater than the second time parameter responsive to the first rate of usage by the first user being greater than the second rate of usage by the second user;

execute for individual ones of the multiple users, one or more of the crafting activities initiated by the individual ones of the multiple users, such that the first crafting activity, initiated by the first user in accordance with the first set of parameters and by the second user in accordance with the second set of parameters, is executed in the virtual space to produce corresponding virtual items for each of the first user and the second user.




Claims 1-16 of the instant Application are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,343,068 as shown in the following mapping: 
Application claims 1-5 and 8 unpatentable over Patent claim 1.
Application claims 9-13 and 16 unpatentable over Patent claim 4.
Application claims 6, 7, 14, and 15 unpatentable over Patent claim 2, 3, 5, 6 respectively.
Although the claims at issue are not identical, they are not patentably distinct from each other because Application claims 1-16 recite the same essentially subject matter as Patent claims 1-6 in a broader fashion.

Claims 1-16 of the instant Application are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-6 U.S. Patent No. 10,799,796 as shown in the following mapping: 
Application claims 1-5 and 8 unpatentable over Patent claim 1.
Application claims 9-13 and 16 unpatentable over Patent claim 4.
Application claims 6, 7, 14, and 15 unpatentable over Patent claim 2, 3, 5, 6 respectively.
Although the claims at issue are not identical, they are not patentably distinct from each other because Application claims 1-16 recite the same essentially subject matter as Patent claims 1-6 in a broader fashion.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without integration into a practical application and without significantly more. The claims recite a system and method for facilitating crafting activities by users as part of a game, which is a social activity thus grouped as a certain method of organizing human interactions (MPEP 2106.04(a)(2)(II)(C)). 

The judicial exception in claims 1 and 9 is not integrated into a practical application because the recited steps of: facilitate activities by users, wherein the activities include crafting activities, wherein the crafting activities are performed in accordance with crafting activity parameters; determine, for individual users, individual rates of usage, such that a first/second rate of usage is determined for a first/second user; determine, for the individual users, the crafting activity parameters of the crafting activities based on the individual rates of usage, such that a first/second set of parameters of a first crafting activity is determined for the first/second user based on the first/second rate of usage, wherein the first/second set of parameters of the first crafting activity includes a first/second time parameter that defines an amount of time required to complete the first crafting activity for the first/second user; execute, for the individual users, one or more of the crafting activities, such that the first crafting activity is performed by the first user in accordance with the first set of parameters and by the second user in accordance with the second set of parameters) are typical of steps performed in a conventional table top role-playing game (RPG)3 (e.g. Dungeons and Dragons4) and are reasonably interpreted as organizing human social interaction according to a set of rules. 
The additional elements: a computer-readable storage medium storing machine-readable instructions; and one or more processors configured by machine-readable instructions to: execute an instance of a game and implementing the instance of the game generically recite computer components which at most amounts to simply implementing the abstract idea on a computer, and as such are insufficient to integrate into a practical application and/or amount to more than the abstract idea.
The dependent claims do not resolve the 101/abstract idea issue described above. Claims 2-4, 10-12 describe exemplary metrics usable to track “usage “ and ”and claims 5-8, 13-16 describe further characteristics of the game which is insufficient to integrate the claimed subject matter into a practical application and/or amount to more than the abstract idea..

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wurm Online computer game as evidenced by “Wurm Online Description and Webpage Collection”) (hereafter Wurm).

Claims 1 and 9:
Wurm discloses the limitations as shown in the following rejections:
a computer-readable storage medium storing machine-readable instructions; and one or more processors configured by machine-readable instructions to: execute an instance of a game and implementing the instance of the game; facilitate activities by users, wherein the activities include crafting activities, wherein the crafting activities are performed in accordance with crafting activity parameters; (see at least pg. 2, 4, and 9-10) 
determine, for individual users, individual rates of usage (e.g. character skill levels), such that a first rate of usage is determined for a first user, and further such that a second rate of usage is determined for a second user (see at least pg. 14, 17, 21, 27, 44, 54). Additional usage metrics determined for players/users include fatigue (pg. 111), in game time (pg. 27-31) and sleep bonus (pg. 13). Exemplary quotations:
“skill gains are not based on total actions but instead total time spent doing the skills” (pg. 14). 

“look at it like this: You get 10 skill points in 20 minutes. It doesn't matter if you do 10 actions of 2 minutes, or 20 actions of 1 minute -- it's the same skill in the end” (pg. 17)

determine, for individual ones of the multiple users, rates of usage (e.g. skill levels) of the virtual space based on average amounts of time spent in the virtual space over a real-world unit of time the individual ones of the multiple users had with the virtual space during a given period of time, such that a first rate of usage (skill level) of a virtual space by the first user is determined based on an average amount of time the first user has spent in the virtual space over the real-world unit of time (player’s session and/or two-weeks and/or three days)
determine, for the individual users, the crafting activity parameters of the crafting activities based on the individual rates of usage, such that a first set of parameters of a first crafting activity is determined for the first user based on the first rate of usage, and further such that a second set of parameters of the first crafting activity is determined for the second user based on the second rate of usage, wherein the first set of parameters of the first crafting activity includes a first time parameter (time gauge/timer) that defines an amount of time required to complete the first crafting activity for the first user, wherein the second set of parameters of the first crafting activity includes a second time parameter that defines a second amount of time required to complete the first crafting activity for the second user, and wherein the first time parameter is different than the second time parameter; (see at least pg. 23-26) . Exemplary quotations:
“Yes, as skills increase the time gauge goes down” (pg. 24)

“Luckily, as your skills get higher, the timer for things decreases” (pg. 25)

determine for the individual ones of the multiple users, parameters of the crafting activities within the virtual space based on the rates of usage of the virtual space by the individual ones of the multiple users, such that a first set of parameters of a first crafting activity is determined for the first user based on the first rate of usage of the virtual space by the first user, wherein the first set of parameters of the first crafting activity includes a time parameter (time gauge/timer) that defines an amount of time required to complete the first crafting activity, and wherein the time parameter is determined based on the first rate of usage of the virtual space by the first user (see at least pg. 23-26) . Exemplary quotations:
“Yes, as skills increase the time gauge goes down” (pg. 24)

“Luckily, as your skills get higher, the timer for things decreases” (pg. 25)

execute, for the individual users, one or more of the crafting activities, such that the first crafting activity is performed by the first user in accordance with the first set of parameters and by the second user in accordance with the second set of parameters. (see at least pg. 2, 9, 10, 22).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select amongst the various embodiments of game mechanics cited in the rejections above because it represents a selection from a finite number of identified, predictable solutions, with a reasonable expectation of success as they are all examples of implemented and/or proposed design modifications to the same game. 

Claims 2-4 and 10-12:
Wurm discloses the limitations as shown in the rejections above. Wurm further discloses wherein the first rate of usage is based on an average amount of real-world time spent by the first user using the system over a sliding window (3 and/or 14 day) of real-world time (see at least pg. 27, 44, 53-55, 76, 101, 105). Examiner additionally refers to pg. 27-105 for exhaustive discussion of skill decay mechanics and alternative implementations. Exemplary quotations:
“Right now skill decay is supposed to tick if you don't use a skill for 3 RL days, this is highly unfair for people who can't login for a few days/weeks or who can only play on weekends” (pg. 27).

“Skill decay used to happen to ANY skill(s), regardless of its value, if you didn't use said skill(s) for a few days.
Rolf changed it so that only 70+ skills would have a decay tick.
Further whining ensued, so he lengthened the amount of time in which you could let that skill be inactive; it went from a few days to 2 weeks.” (pg. 101)


Claims 5 and 13:
Wurm discloses the limitations as shown in the rejections above. Wurm further discloses wherein the crafting activities include activities that combine, transform, and/or transmute virtual resources to produce the corresponding virtual items (see at least pg. 21).

Claims 6, 7, 14, and 15:
Wurm discloses the limitations as shown in the rejections above. Wurm further discloses wherein the first set of parameters of the first crafting activity includes one or more of a resource, time, recipe, outcome, or success rate parameter…wherein the determination of the first set of crafting activity parameters of the first crafting activity is made further based on one or more of a skill, an experience level, a class, a race, a profession, a virtual item owned, or a power-ups earned by the first user (see at least pg. 16-22).

Claims 8 and 16:
Wurm discloses the limitations as shown in the rejections above. Wurm further discloses wherein the first time parameter is greater responsive to the first rate of usage being greater than the second rate of usage (see at least pg. 27-31 69-70, 74-75, 113, 117).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
“What Would You Change To Make Wurm More Attractive To Players?” is an additional Wurm online forum post.
US 20140141863 A1 discloses a skill normalized hybrid game.
US 20130059666 A1 discloses altering game parameters based on player usage.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
11/17/2022

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.”
        
        2 “The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import…New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims.”
        3 “A tabletop RPG, also known as a pen-and-paper role-playing game, is a form of RPG in which the participants describe their characters' actions through speech. Participants determine the actions of their characters based on their characterization,[1] and the actions succeed or fail according to a set formal system of rules and guidelines.” (Wikipedia - Tabletop role-playing game)
        
        4 “The basic function of the Craft skill, however, is to allow you to make an item of the appropriate type. The DC depends on the complexity of the item to be created. The DC, your check results, and the price of the item determine how long it takes to make a particular item.”